—In a child custody proceeding pursuant to Family Court Act article 6, the petitioner natural father appeals from a judgment of the Family Court, Queens County (Lubow, J.), dated September 13, 1994, which awarded custody to the respondent natural mother.
Ordered that the judgment is affirmed, without costs or disbursements.
The weight of the evidence supports the Family Court’s conclusion that the children’s interests are best served by preserving the custodial status of the mother.
Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.